Exhibit 10.2

STATEMENT OF CONDITIONS TO RIVERBOAT GAMING LICENSE OF

HARRAH’S STAR PARTNERSHIP

PNK DEVELOPMENT 8, LLC (“PNK 8”), PNK DEVELOPMENT 9, LLC (“PNK 9”), and PINNACLE
ENTERTAINMENT, INC. (collectively “Transferee”) and HARRAH’S STAR PARTNERSHIP
(“HSP”), PLAYERS RIVERBOAT MANAGEMENT, LLC, PLAYERS RIVERBOAT II, LLC and
HARRAH’S OPERATING COMPANY, INC (“Harrah’s”) hereby expressly accept, agree and
stipulate to the following conditions to the license of Harrah’s Star
Partnership (“HSP” or “Licensee”) to conduct riverboat gaming operations, said
license previously issued by the Louisiana State Police, Riverboat Gaming
Division and renewed by its successor, the Louisiana Gaming Control Board. As
part of the approval of the transfer of ownership interest in HSP, Licensee and
Transferee hereby agree to the following as additional conditions on the HSP
license:

 

1. Within seventy-five (75) days of the approval of the transfer of interest,
Licensee or Transferee shall submit for Board approval a detailed plan for
rebuilding the operations of Licensee. The submission shall include:

 

  a. a description of the plan and design of the riverboat, docking facilities
and amenities of the proposed operation which shall include architectural
renderings and conceptual designs;

 

  b. a description of the proposed financing for the project which shall specify
a minimum investment amount for the project and include all necessary supporting
financial documents identifying the sources and uses of the financing;

 

  c. a timeline for the proposed project which shall include estimates on
construction time of the riverboat, docking facility and amenities and estimates
on reopening the facility for operation;

 

  d. a plan for the hiring of employees and achieving the goals set forth for
employment and procurement in the existing Specific Economic and Procurement
Conditions 6-10 for Licensee; and

 

  e. a description of the berth site, if it is one other than the Licensee’s
existing berth site.

 

2. If the berth site is one other than the existing berth site, within
seventy-five (75) days of the approval of the transfer of interest, Licensee or
Transferee shall submit for Board approval a Petition for Modification of Berth
Site which shall include:

 

  a. all items described in Condition 1;

 

  b. a legal description of the proposed berth site and evidence of the legal
right to use and operate on that berth site; and



--------------------------------------------------------------------------------

  c. an economic impact study analyzing the relevant geographic gaming market
and the impact of the proposed project on that market.

 

3. To have any request for relief, extension of time or modification of a
condition presented to the Louisiana Gaming Control Board (“LGCB”) for
resolution by the LGCB in its sole and absolute discretion. Such request shall
be in writing stating with specificity the need for the extension or
modification and shall be filed with the LGCB at least seven (7) days prior to
the Board meeting at which the request will be considered. Any written request
for an extension of time must be filed with the LGCB and considered by the LGCB
prior to the lapse of the time period sought to be extended.

 

4. To report promptly in writing to the LGCB any failure to comply with these
conditions.

 

5. If the Licensee fails to make a timely submission or fails to request and
receive an extension of time for any submission or makes an incomplete
submission, the LGCB may issue a Notice of Failure to Comply to Licensee and
afford Licensee, Harrah’s, PNK 8, PNK 9 and Pinnacle Entertainment, Inc. a
thirty (30) calendar day opportunity to cure the default. Following the thirty
(30) day cure period, if the LGCB determines, in its sole and absolute
discretion, that the default has not been cured, then, ipso facto, and without
any further action by the LGCB., any and all privileges to the License shall be
deemed to be and will be surrendered. The Licensee shall execute any documents
the LGCB deems appropriate and necessary to effectuate such surrender. In
connection with any surrender, Licensee, Harrah’s Operating Company, PNK 8,
PNK 9 and Pinnacle Entertainment, Inc expressly waive any right to seek relief
from any state or United States court, including the Nineteenth Judicial
District Court, pursuant to such court’s original jurisdiction.

 

6. Any subsequent request for an approval of a transfer of interest in Licensee
will not be approved by the LGCB unless the proposed transferee agrees, in
writing, to all conditions set forth herein and demonstrates to the satisfaction
of the LGCB the ability to satisfy all conditions.

 

7. All reports or any request for relief or extension of time shall be signed
and certified by an officer of Licensee or Pinnacle Entertainment, Inc. and
delivered to:

 

  a. Louisiana Gaming Control Board, 9100 Bluebonnet Centre Blvd., Suite 500,
Baton Rouge, LA 70809

 

  b. Louisiana State Police, Gaming Audit Division, Corporate Securities, 7919
Independence Blvd., A-17, Baton Rouge, LA 70806

 

  c. Louisiana State Police, Gaming Enforcement Division, 7919 Independence
Blvd., A-21, Baton Rouge, LA 70806

 

  d. Office of the Attorney General, Gaming Division, 1885 North 3rd Street,
Livingston Building, 5th Floor, Baton Rouge, LA 70802

 

- 2 -



--------------------------------------------------------------------------------

These conditions supplement all existing conditions on the License which remain
in full force and effect unless otherwise modified by the LGCB.

The foregoing Statement of Conditions to Riverboat Gaming of Harrah’s Star
Partnership is hereby acknowledged and accepted and the parties, through their
duly authorized representatives, agree to and are bound by the conditions as
provided herein.

 

   

/s/ Anthony Sanfilippo

   

/s/ Wade W. Hundley

HARRAH’S STAR PARTNERSHIP

   

PINNACLE ENTERTAINMENT, INC.

by:

 

Players Riverboat Management, LLC

Managing Partner

     

by:

 

Players Holding, LLC

   

/s/ Wade W. Hundley

 

Sole Member

   

PNK DEVELOPMENT 8, LLC

by:

 

Players International, LLC

   

by:

 

Pinnacle Entertainment, Inc.

 

Sole Member

     

its Sole Member

by:

 

Harrah’s Operating Company, Inc.

       

Sole Member

           

/s/ Wade W. Hundley

/s/ Anthony Sanfilippo

   

PNK DEVELOPMENT 9, LLC

HARRAH’S OPERATING COMPANY, INC

   

by:

 

Pinnacle Entertainment, Inc.

its Sole Member

 

- 3 -